Citation Nr: 0639430	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to February 1984.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2005 the case was remanded to the RO for further development.  
In September 2006, a Travel Board hearing was held before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

At the September 2006 Travel Board hearing the veteran 
testified that his left knee had been recently evaluated by a 
private medical provider, Crystal Clinic in Akron, Ohio and 
that the private provider had found his knee condition to be 
more severe than had been reported by prior VA examiner.  As 
the evaluation report from Crystal Clinic is not in the 
claims file, and likely contains pertinent evidence, it must 
be obtained.

The veteran also testified that he was missing about 60 to 
120 days per year from work as a result of his left knee 
disability, suggesting a possibility that the knee disability 
results in marked interference with employment, and warrants 
referral for extraschedular consideration (see 38 C.F.R. 
§ 3.321) (if an increase under the regular schedular criteria 
is not warranted, or is considered inadequate).  
Consequently, time lost from work due to the service 
connected left knee disability must be documented.  After the 
September 2006 Travel Board hearing the veteran did submit 
U.S. Postal Service employment records from 2005 and 2006.  
However, these records do not identify the reasons for leave 
taken, and do not shed any light on the degree of employment 
interference that results from the left knee disability.

Accordingly, the case is REMANDED for the following:

1.  With the veteran's cooperation (i.e., 
by providing any necessary releases) the 
RO should obtain from the U.S. Postal 
Service as to the number of days during 
the past three years that the veteran 
missed work because of his service 
connected left knee disability.  

2.  The RO should ask the veteran to 
identify all sources of private treatment 
or evaluation he has received for his left 
knee disability from May 2004 to the 
present and should secure copies of 
complete records of the treatment and/or 
evaluation from all sources identified to 
specifically include all records from 
Crystal Clinic in Akron, Ohio.  The RO 
should also obtain all records of VA 
treatment or evaluation for the left knee 
disability from May 2005 to the present. 

3.  Then the RO should arrange for the 
veteran to be examined by an orthopedist 
to determine the current severity of his 
service connected left knee disability.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies (specifically including ranges of 
motion) should be completed, and the 
examiner should also determine whether 
there is subluxation or instability of the 
knee (and if so, to what degree?).  The 
examiner should also comment as to the 
degree to which the veteran's service 
connected left knee disability would be 
expected to interfere with his 
employability, to include some discussion 
of the types of function that would be 
impaired.  

4.  The RO should then readjudicate the 
claim (to include consideration of whether 
referral for extraschedular consideration 
is warranted).  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

